Citation Nr: 1421066	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for rhinitis.

2.  Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which continued the 10 and 30 percent ratings assigned respectively for rhinitis and asthma.

The claims were remanded by the Board in March 2012 in order to schedule the Veteran for his requested Board hearing.  The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's electronic file reveals that additional treatment records from the VA Medical Center (VAMC) in Las Vegas, Nevada, were associated after the March 2011 supplemental statement of the case (SSOC) was issued.  These records reveal continuing treatment related to complaints associated with the Veteran's nasal cavity.  The Board must remand the Veteran's claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The VA records located in the Veteran's electronic file indicate that he was planning to enroll with the VAMC in Walla Walla.  The Veteran's complete records, if any, from this facility must be obtained on remand.  

The Veteran reported receiving VA treatment at Nellis Air Force Base.  It appears this is a VA facility known as the Mike O'Callaghan Federal Medical Center.  No records from this facility have been associated with the claims files.  This must be rectified on remand.  Recent VA treatment records from the Las Vegas VAMC must also be obtained.  

It appears the Veteran applied for benefits from the Social Security Administration (SSA).  Although a request to SSA was made, it is unclear whether SSA received that request.  What is clear is that the medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran's service-connected rhinitis and asthma were last evaluated approximately three years ago in April 2011.  Given that these claims are being remanded for the foregoing reasons, more contemporaneous VA examinations should be scheduled to address the current severity of his rhinitis and asthma.  This is especially important given that service connection for chronic maxillary sinusitis and pansinusitis with headaches and right eye intraorbital crepitus status post multiple failed sinus surgeries was granted during the pendency of the current appeal.  See August 2010 rating decision.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Mike O'Callaghan Federal Medical Center located at Nellis Air Force Base.

2.  Obtain the Veteran's complete treatment records, if any, from the Walla Walla VAMC.  

3.  Obtain the Veteran's treatment records from the Las Vegas VAMC, dated since June 2012.  

4.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected asthma.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Pulmonary function testing must be conducted.  

The examiner is to specifically address whether the Veteran has at least monthly visits to a physician for required care of exacerbations of asthma and/or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In addressing these factors, the examiner must also address the Veteran's assertion that he is allergic to steroids.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected rhinitis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies are to be performed.

The examiner is to specifically address whether the Veteran has polyps.  The examiner must also address the Veteran's assertion that he has nasal obstruction as a result of his rhinitis (in the form of scar tissue and a synechia) that is more severe than polyps.  The examiner is notified that the Veteran appears to have undergone several sinus surgeries and that he is separately service-connected for chronic maxillary sinusitis and pansinusitis with headaches and right eye intraorbital crepitus status post multiple failed sinus surgeries.  

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims, with consideration of all evidence associated with the paper and electronic files since the March 2011 SSOC was issued.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

